239 F.2d 642
Arthur MURRAY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12952.
United States Court of Appeals Sixth Circuit.
December 10, 1956.

Petition to Review Decision of the Tax Court.
Eichenbaum, Scott & Miller, W. S. Miller, Jr., Little Rock, Ark., for petitioner.
Charles K. Rice, John Potts Barnes, John N. Stull, Robert N. Anderson and John M. Morawski, Washington, D. C., for respondent.
PER CURIAM.


1
Pursuant to the stipulation of the parties filed herein, it is ordered and decreed that this petition for review may be, and it hereby is, dismissed.